Citation Nr: 0108493	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to a higher evaluation for service-connected 
impotence, rated as noncompensably disabling from March 12, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO decision by which 
service connection was granted for impotence resulting from a 
radical prostatectomy.  A noncompensable rating was assigned 
from March 12, 1999, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522.


FINDING OF FACT

The veteran has loss of erectile power with a deformity of 
the penis.


CONCLUSION OF LAW

A 20 percent rating for impotence with deformity of the penis 
is warranted from March 12, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  In this case, the veteran has argued that a 
20 percent rating is warranted for his service-connected 
disability.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board will analyze the veteran's 
claim as an appeal from an original award.

As noted in the introduction above, the RO has granted 
service connection for impotence that was caused by a radical 
prostatectomy.  The RO assigned a zero percent rating under 
Diagnostic Code 7522.  This Diagnostic Code provides for a 20 
percent rating when there is loss of erectile power with a 
deformity of the penis.  Diagnostic Code 7522.  It also 
requires consideration of entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 on account of loss of 
use of a creative organ.  Id.  

The RO has already granted special monthly compensation for 
loss of use of a creative organ.  Consequently, the issue 
before the Board is whether the veteran should be awarded a 
20 percent rating under Diagnostic Code 7522.  The Board 
finds that such an award is warranted.  

When the veteran was examined by VA in August 1999, it was 
noted that he had undergone a radical prostatectomy and that 
residuals thereof included impotency.  It was reported that 
his penis was normal.  However, a genitourinary examination 
was conducted by VA in January 2000, and it was specifically 
reported that the veteran had a slight curvature of the penis 
with a hard, tender plaque/fibrous area on the dorsum of the 
middle shaft.  It was felt that he had Peyronie's disease 
which was a penile deformity that was not a residual or 
complication of his prostate cancer.  Subsequently, however, 
by a March 2000 letter, the same physician who had conducted 
the January 2000 examination reported that it was possible 
that the veteran had developed scarring in the penis from 
repeated re-positioning of a catheter used in conjunction 
with the prostatectomy.  In fact, the examiner reported that 
it was likely that the veteran had residual fibrosis of the 
penis following the prostatectomy.

Although not directly stated, when read together, the January 
2000 examination report and the March 2000 letter strongly 
suggest that the veteran's penile deformity was likely the 
result of scarring or fibrous area caused by the catheter 
used in conjunction with the prostatectomy.  With application 
of the benefit-of-the-doubt doctrine, see 38 C.F.R. § 4.3 
(2000), the Board finds that a reasonable inference to be 
drawn from these medical opinions is that the veteran indeed 
has a penile deformity with loss of erectile power due to the 
prostatectomy, which in turn warrants the 20 percent rating 
he seeks.  A grant of a 20 percent rating since March 12, 
1999, is therefore warranted.  See Fenderson, supra.  

The Board also notes that there has been a change in the law 
since the veteran filed his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the award sought by the 
veteran has been granted.  Consequently, adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).



ORDER

A 20 percent rating from March 12, 1999, for service-
connected impotence with penile deformity is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

